Filed 11/24/20 P. v. Jones CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
     Plaintiff and Respondent,
                                                                        A158367
 v.
                                                                        (Solano County Super.
 RICKY JONES,                                                            Ct. No. FCR273455)
     Defendant and Appellant.

         Defendant Ricky Jones appeals from the trial court’s denial of his
petition for recall of his two-year sentence for possession of marijuana in a
prison facility and for dismissal of his case. He argued below that as a result
of Proposition 64, the “Control, Regulate and Tax Adult Use of Marijuana
Act” adopted by voters in November 2016, possession of up to 28.5 grams of
cannabis in a prison facility has been decriminalized, and that he was
entitled to retroactive relief under Health and Safety Code section 11361.8,
which was adopted as part of Proposition 64.
         On appeal, Jones, aware that this court held in People v. Perry (2019)
32 Cal. App. 5th 885 (Perry) that possession in a prison facility has not been
decriminalized under Proposition 64, asks that we reconsider our holding in
light of a subsequent case, People v. Raybon (2019) 36 Cal. App. 5th 111
(Raybon), review granted August 21, 2019, S256978, which held such
possession was decriminalized under Proposition 64. We decline to do so,

                                                               1
particularly in light of two other recent cases that our Supreme Court has
taken up for review with Raybon, People v. Whalum (2020) 50 Cal. App. 5th 1
(Whalum), review granted August 12, 2020, S262935, and People v. Herrera
(2020) 52 Cal. App. 5th 982 (Herrera), review granted October 14, 2020,
S264339, which agree with Perry and further convince us of the correctness of
its holding.
      The order appealed from is affirmed.
                               BACKGROUND
      In January 2010, the Solano County District Attorney filed a criminal
complaint alleging that Jones was in possession of marijuana while confined
at the California Medical Facility in Vacaville, California, in violation of
Penal Code section 4573.6. Jones pleaded no contest and was convicted. The
court imposed a two-year sentence, which Jones was to serve consecutively to
his commitment offenses.
      In August 2019, Jones petitioned for recall of this two-year sentence
under Health and Safety Code section 11361.8.1 He argued that Raybon
correctly held that as a result of Proposition 64, possession of up to 28.5
grams of cannabis in a prison facility has been decriminalized. The People
opposed Jones’s petition. They relied on Health and Safety Code
section 11362.45, subdivision (d), part of Proposition 64, which expressly
provides that Proposition 64 does not “amend, repeal, affect, restrict or
preempt” criminal statutes “pertaining to” “smoking or ingesting cannabis”


      1 Health and Safety Code section 11361.8, subdivision (a) provides: “A
person currently serving a sentence for a conviction . . . who would not have
been guilty of an offense, or who would have been guilty of a lesser offense
under the Control, Regulate and Tax Adult Use of Marijuana Act had that act
been in effect at the time of the offense may petition for a recall or dismissal
of sentence before the trial court that entered the judgment of conviction in
his or her case to request resentencing or dismissal . . . .”
                                        2
on state prison grounds. The People argued this includes Penal Code
section 4573.6 (under which Jones was convicted), as this court held in Perry.
The court ruled that, although it “probably” would agree with Raybon if
sitting on an appellate court, it would defer to this court’s ruling in Perry, and
denied the petition. Jones filed a timely notice of appeal.
                                  DISCUSSION
      While the Raybon court disagreed with our analysis and holding in
Perry, the Whalum and Herrera courts agreed with us, and added to the
analysis. In light of the Supreme Court’s pending review of Raybon, Whalum
and Herrera, we will only briefly discuss the relevant aspects of this case law.
      In Perry, we addressed whether an inmate’s conviction for possessing
cannabis in prison under Penal Code section 4573.62 was subject to dismissal
after the adoption of Proposition 64. (Perry, supra, 32 Cal.App.5th at p. 890.)
Proposition 64 legalized possession of not more than 28.5 grams of cannabis,
subject to exceptions listed in Health and Safety Code section 11362.45,
including for “ ‘[l]aws pertaining to smoking or ingesting cannabis or
cannabis [products].’ ” (Perry, at p. 892, quoting Health & Safety Code,
§ 11362.45, subd. (d).) Focusing on the dictionary definition of the word
“pertain,” we concluded the phrase “pertaining to” has “wide reach.” (Perry,


      2  Penal Code section 4573.6, subdivision (a) states in relevant part:
“Any person who knowingly has in his or her possession in any state
prison . . . or any place where prisoners of the state are located under the
custody of prison officials, officers, or employees . . . any controlled
substances, the possession of which is prohibited by Division 10 (commencing
with Section 11000) of the Health and Safety Code, . . . without being
authorized to so possess the same by the rules of the Department of
Corrections, rules of the prison . . . or place, or by the specific authorization of
the warden, superintendent, jailer, or other person in charge of the prison . . .
or place, is guilty of a felony punishable by imprisonment pursuant to
subdivision (h) of Section 1170 for two, three, or four years.”
                                         3
at p. 891.) Further, we opined that the concepts of possession and use are
closely related in “the context of possession in prison,” where “it is
particularly obvious that possession must ‘pertain’ to smoking or ingesting.”
(Id. at p. 892.) We asked, “For what purpose would an inmate possess
cannabis that was not meant to be smoked or ingested by anyone?” (Ibid.)
      Perry, who, like Jones, petitioned for relief under Health and Safety
Code section 11361.8, argued “that Penal Code section 4573.6 no longer
applies to possession by an adult in prison of not more than 28.5 grams of
cannabis because the offense is defined by reference to ‘controlled substances,
the possession of which is prohibited by Division 10,’ and Proposition 64, by
its amendment of [Health and Safety Code] section 11357, eliminated the
prohibition against such possession that previously existed in division 10.”
(Perry, supra, 32 Cal.App.5th at pp. 893, 888.) We rejected this argument:
“Here, a conclusion that division 10 [of the Health and Safety Code] does not
prohibit the possession of not more than 28.5 grams of cannabis for purposes
of Penal Code section 4573.6 would make meaningless the express provision
of Proposition 64 that its legalization of cannabis did not ‘amend, repeal,
affect, restrict, or preempt: [¶] . . . [¶] . . . [l]aws pertaining to smoking or
ingesting cannabis’ in penal institutions.” (Id. at p. 894.) By contrast,
interpreting the language of Penal Code section 4573.6 (“controlled
substances, the possession of which is prohibited by Division 10”) as
including possession of cannabis in prison, “does no violence to the words of
the” statute. (Perry, at p. 896.) “Cannabis remains a controlled substance
under division 10. Under the Health and Safety Code provisions affected by
Proposition 64, all of which are part of division 10, cannabis possession is
prohibited in a number of specific circumstances and its possession or use in
penal institutions is excluded from the initiative's affirmative legalization


                                          4
provision.” (Ibid.) We concluded that Proposition 64 “did not affect any
existing prohibitions against the possession of marijuana in prison or
otherwise affect the operation of Penal Code section 4573.6.” (Perry, at
p. 890.)
      In Raybon, the Third Appellate District also addressed whether
possession of cannabis in prison remains a crime after the passage of
Proposition 64, and it reached the opposite conclusion. The Raybon court
concluded that “the plain language” of Health and Safety Code
section 11362.1,3 enacted as part of Proposition 64, compelled a finding that
“possession of less than an ounce of cannabis in prison is no longer a felony.”
(Raybon, supra, 36 Cal.App.5th at p. 113.) The court, finding support in
People v. Fenton (1993) 20 Cal. App. 4th 965 and People v. Harris (2006)
145 Cal. App. 4th 1456, rejected many of the arguments the Attorney General
asserted as “at odds with the plain meaning” of the Penal Code statutes
governing possession of controlled substances in prison, such as Penal Code
section 4573. (Raybon, at pp. 116-117.) Regarding the “[l]aws pertaining to
smoking or ingesting cannabis” exception in section 11362.45, subdivision (d),
the court rejected the argument that the “drafters of Proposition 64 intended
to include possession not by naming it, but by the use of a tangential
reference ‘pertaining to.’ ” (Id. at p. 121.) The court found no ambiguity in
the subdivision, and continued, “[I]t stretches the imagination to conclude
that the drafters listed two distinct activities, ‘smoking or ingesting,’
intending to include a third distinct activity, possession, by using the vague

      3  Health and Safety Code section 11362.1 states in relevant part: “(a)
Subject to Section[] . . . 11362.45, but notwithstanding any other provision of
law, it shall be lawful under state and local law, and shall not be a violation
of state or local law, for persons 21 years of age or older to: [¶] (1) Possess . . .
not more than 28.5 grams of cannabis not in the form of concentrated
cannabis.”
                                          5
reference ‘pertaining to.’ ” (Ibid.) It rejected the Attorney General’s public
policy arguments and his claim that allowing the possession of small
amounts of cannabis in prison would lead to absurd results in the face of the
electorate’s will and “clear intent.” (Id. at p. 124.) It rejected his concerns
about the loss of control over correctional facilities resulting from the
decriminalization of cannabis in prisons because “rules prohibiting the
possession of cannabis can be established and managed administratively.”
(Id. at p. 119.)
      In Whalum, the Fourth Appellate District addressed a similar issue,
i.e., whether an inmate convicted of Penal Code section 4573.8, which
prohibits possession of “drugs in any manner” in prison, was eligible for relief
under Health and Safety Code section 11361.8. (Whalum, supra,
50 Cal.App.5th at p. 3.) The Whalum court affirmed the denial of relief to the
inmate, concluding a conviction under Penal Code section 4573.8 remained a
felony after Proposition 64. (Whalum, at p. 3.) The court agreed with Perry
that “Proposition 64 did not affect laws specifically directed at criminalizing
the possession of cannabis as contraband in a correctional institution.”
(Whalum, at p. 5.) It further “agree[d] with Perry’s analysis regarding the
scope of the carve out in [Health and Safety Code] section 11362.45,
subdivision (d), and . . . accordingly conclude[d] that Proposition 64 does not
affect laws, including Penal Code section 4573.8, which make it a crime to
possess cannabis in a correctional institution.” (Id. at p. 10.)
      Most notably, the Whalum court added in two significant respects to
the analysis in Perry that the scope of the reference to “[l]aws pertaining to
smoking or ingesting cannabis” in Health and Safety Code section 11362.45,
subdivision (d) extends to laws regarding possession of cannabis in prison.
First, the Whalum court pointed out that “[t]he role of the phrase ‘pertaining


                                        6
to’ in section 11362.45, subdivision (d) as signaling a relation rather than an
exact correspondence is highlighted by the different statutory language in
other subdivisions of section 11362.45. Several of those subdivisions identify
carve-outs for laws ‘prohibiting’ or ‘making unlawful certain conduct.
Specifically, those subdivisions refer to ‘[l]aws making it unlawful to drive or
operate a vehicle, boat, vessel, or aircraft, while smoking, ingesting, or
impaired by, cannabis or cannabis products’ (§ 11362.45, subd. (a), italics
added), ‘[l]aws prohibiting the sale, administering, furnishing, or giving
away’ of cannabis to a person under 21 years of age (§ 11362.45, subd. (b),
italics added), and ‘[l]aws prohibiting a person younger than 21 years of age
from engaging in any of the actions or conduct otherwise permitted under
Section 11362.1’ (§ 11362.45, subd. (c), italics added). In section 11362.45,
subdivision (d) the drafters of Proposition 64 easily could have, but did not,
use the phrase ‘laws prohibiting smoking or ingesting cannabis’ in a
correctional institution or ‘laws making it unlawful to smoke or ingest
cannabis’ in a correctional institution, which would have tracked the
language in the three preceding carve-outs. Instead, section 11362.45,
subdivision (d) uses the term ‘pertaining to,’ signaling an intent to broadly
encompass laws that have only a relation to smoking or ingesting cannabis in
a correctional institution, rather than strictly limiting the carve-out to laws
that ‘prohibit’ or ‘make unlawful’ the act of smoking or ingesting cannabis.”
(Whalum, supra, 50 Cal.App.5th at pp. 11-12.)
      Second, the Whalum court pointed out that section 11362.45,
subdivision (d) must be considered in the context of the larger statutory
scheme involved, which included a “prophylactic” approach to prohibiting
prisoners’ use of controlled substances. (Whalum, supra, 50 Cal.App.5th at
p. 13.) The court noted: “We are unaware of any statute that explicitly states


                                        7
that it is a crime to use cannabis in prison. Instead, as case law has
observed, although ‘[o]bviously, the ultimate evil with which the Legislature
was concerned was drug use by prisoners,’ the Legislature ‘ “chose to take a
prophylactic approach to the problem by attacking the very presence of drugs
and drug paraphernalia in prisons and jails.” ’ (People v. Harris[, supra,]
145 Cal.App.4th [at p.] 1461), quoting People v. Gutierrez (1997)
52 Cal. App. 4th 380, 386.) Accordingly, the Legislature enacted specific laws
criminalizing the act of possessing drugs and drug paraphernalia in prison
(Pen. Code, §§ 4573.6, 4573.8), and the acts of selling, furnishing or
smuggling such items in prison (id., §§ 4573, 4573.5, 4573.9). As our
Supreme Court has observed, the laws making it a crime to possess, smuggle,
sell and furnish drugs in prison ‘flow from the assumption that drugs,
weapons, and other contraband promote disruptive and violent acts in
custody, including gang involvement in the drug trade. Hence, these
provisions are viewed as “ ‘prophylactic’ ” measures that attack the “ ‘very
presence’ ” of such items in the penal system.’ (People v. Low (2010)
49 Cal. 4th 372, 388.)” (Id. at p. 6.)
      The Whalum court further concluded that, since “[t]he electorate is
generally presumed to be aware of existing laws when adopting an initiative,”
it should “presume the electorate understood that no statute existed at the
time it adopted Proposition 64 that specifically made it a crime to smoke or
ingest cannabis in a correctional institution. Instead, the Legislature took
the prophylactic approach of enacting statutes criminalizing possession,
smuggling and drug trafficking in correction institutions. [Citation.] If the
carve-out for ‘laws pertaining to smoking or ingesting cannabis’ in
correctional institutions is to have any meaning at all in light of the
preexisting statutory landscape, it must necessarily be intended as a carve-


                                        8
out of laws criminalizing the possession of cannabis in such a setting. When
section 11362.45, subdivision (d) is construed as carving out only laws that
criminalize smoking or ingesting cannabis in custodial institutions, it is an
empty provision that does not serve to carve out any preexisting law from
being ‘amend[ed], repeal[ed], affect[ed], restrict[ed], or preempt[ed].’
(§ 11362.45.)” (Whalum, supra, 50 Cal.App.5th at p. 13.)
      We agree with the Whalum court’s additional analysis. It further
convinces us of the correctness of our holding in Perry.
      Finally, in Herrera, the Sixth Appellate District also addressed whether
Penal Code section 4573.6 remains a felony after the adoption of
Proposition 64. The court agreed with the analyses and holdings in Perry and
Whalum and rejected that in Raybon. (Herrera, supra, 52 Cal.App.5th at
pp. 985, 987.) As we concluded in Perry, the Herrera court determined that
the scope of Health and Safety Code section 11362.45, subdivision (d)
extended to possession of cannabis in a penal institution, the subject of Penal
Code section 4573.6. (Herrera, at p. 990.) Specifically, the court held that,
because Penal Code section 4573.6, subdivision (a) is a “ ‘[l]aw[] pertaining to
smoking or ingesting cannabis’ in jail within the meaning of Health and
Safety Code section 11362.45[, subdivision] (d),” “Proposition 64 did ‘not
amend, repeal, affect, restrict, or preempt’ Penal Code section 4573.6[,
subdivision] (a), and possession of cannabis in jail remains a crime under that
Penal Code provision.” (Herrera, at p. 990.)
      In short, we reaffirm our holding in Perry, buttressed by Whalum and
Herrera, and decline to reconsider our holding in favor of Raybon.4


      4
       In his reply brief, Jones also pleads with this court to consider the
COVID-19 pandemic and grant him relief in light of the substantial deference
we generally accord to prison officials to impose administrative penalties for
marijuana use and in light of our inherent powers to grant procedural relief.
                                        9
                               DISPOSITION
      The order appealed from is affirmed.




Although we have great sympathy for the plight of prisoners such as Jones
who may face hazardous conditions beyond their control in prison, we have no
legal authority to grant such relief here, which involves a purely legal
question regarding the will of the electorate. Jones’s application for judicial
notice of certain documents, filed on July 20, 2020, is denied for failure to
include the documents in the application. (Cal. Rules of Court,
rule 8.252(a)(3).) On its own motion, the court takes judicial notice under
Evidence Code sections 459 and 452, subdivision (g) of the COVID-19
pandemic and the dangers it poses to all Californians, including prisoners, in
general.
                                      10
                                 STEWART, J.



We concur.




KLINE, P.J.




MILLER, J.




People v. Jones (A158367)

                            11